Citation Nr: 0011593	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  96-06 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for the 
residuals of a fracture of the left ring finger distal 
interphalangeal (IPG) joint, with osteoarthritis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1978 to March 
1987.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which the RO, 
pursuant to a decision by the Board, granted service 
connection for the residuals of a fracture of the left ring 
finger, with osteoarthritis, and evaluated the disability as 
noncompensable.

The Board notes that the U.S Court of Veterans Appeals (now 
the U.S. Court of Appeals for Veterans Claims, hereinafter 
the Court), in Fenderson v. West, 12 Vet. App. 119 (1999) 
held, in part, that the RO never issued a statement of the 
case concerning an appeal from the initial assignment of a 
disability evaluation, as the RO had characterized the issue 
in the statement of the case as one of entitlement to an 
increased evaluation.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to that 
issue was not properly before it, on the basis that a 
substantive appeal had not been filed.  This case differs 
from Fenderson in that the appellant did file a timely 
substantive appeal concerning the initial rating to be 
assigned for the disability at issue.  The Board observes 
that the Court, in Fenderson, did not specify a formulation 
of the issue that would be satisfactory, but only 
distinguished the situation of filing a notice of 
disagreement following the grant of service connection and 
the initial assignment of a disability evaluation from that 
of filing a notice of disagreement from the denial of a claim 
for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  Therefore, the Board will not 
remand this matter solely for a re-characterization of the 
issue in a new statement of the case.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance. The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations. In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own. Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The service connected residuals of a fracture of the left 
ring finger distal IPG joint, with osteoarthritis, are 
manifested by no functional defects, normal range of left 
hand and finger joint motion without joint abnormality, and 
good grasping ability; a linear ridge of thickened nail of no 
disfiguring or functional deficit; and X-ray evidence of no 
significant bone or soft tissue pathology or abnormality.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the 
residuals of a fracture of the left ring finger distal IPG 
joint, with osteoarthritis, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5227 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The veteran 
has not alleged that any records of probative value that may 
be obtained, and which have not already been associated with 
his claims folder, are available.  Accordingly, the Board 
finds that all relevant facts have been properly developed 
and the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  A January 1994 rating decision 
originally granted service connection for the residuals of 
the left ring finger fracture, with osteoarthritis, pursuant 
to an April 1991 Board decision.  A noncompensable evaluation 
was assigned, effective in February 1989, which is the date 
of the veteran's original claim for service connection for 
this disability.  The evidence then of record included 
service medical records, VA outpatient records dated from 
June 1987 to June 1988 and in March 1989 and June 1990, and a 
June 1989 VA examination report.  Service medical and VA 
outpatient records document no complaints of or treatment for 
the veteran's left ring finger disability.  The June 1989 
examination report notes no complaints concerning the left 
ring finger but reflect findings of an abnormal left 4th 
fingernail and bony prominence over the 4th distal IPG joint.  
Results of x-rays evidence a small excrescence of bone volar 
to the middle phalanx of the left ring finger and some joint 
space narrowing in the distal IPG joint of that digit, which 
the examiner opined reflected possible osteoarthritis which 
may have been due to previous trauma.  The report shows a 
diagnosis of a history of left 4th distal ring finger injury.  
The noncompensable evaluation has been confirmed and 
continued to the present.

The veteran has appealed the initial assignment of the 
noncompensable evaluation assigned his left ring finger 
disability.  In particular, he testified before the 
undersigned member of the Board that his left ring finger is 
stiff, numb, and weak; that it interferes with his ability to 
pick things up; and that the residual cosmetic damage is 
disfiguring. 

Service-connected disabilities are rated in accordance with 
the Schedule.  The ratings are based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Evaluations are based upon a lack of usefulness in self-
support.  38 C.F.R. § 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (1999).

The veteran testified that he is right-handed, hence the 
evaluations afforded for the minor hand will be discussed.  
Notes preceding the diagnostic codes concerning ankylosis of 
single and multiple fingers indicate that (1) ankylosis of 
both the metacarpophalangeal (MCPG) and proximal IPG joints, 
with either joint in extension or in extreme flexion, will be 
rated as amputation; (2) ankylosis of both the MCPG and 
proximal IPG joints, even though each is individually in a 
favorable position, will be rated as unfavorable ankylosis; 
(3) with one joint of a digit ankylosed or limited in its 
motion, the determination will be made on the basis of 
whether motion is possible to within two inches (5.1 
centimeters) of the median transverse fold of the palm and, 
when so possible, the rating will be for favorable ankylosis, 
otherwise, unfavorable; and (4) with the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
MCPG joint of other digits.

The current noncompensable evaluation assigned for the 
residuals of the left ring finger fracture distal IPG joint, 
with osteoarthritis, was assigned under Diagnostic Code 5299-
5226 for an unlisted residual condition of the left ring 
finger, evaluated under the criteria for ankylosis of any 
finger other than the thumb, index finger, or middle finger.  
There is no higher evaluation afforded under this diagnostic 
code.  See 38 C.F.R. §§ 4.27, 4.71a, Diagnostic Code 5227 
(1999).

A note following this diagnostic code indicates that 
extremely unfavorable ankylosis of a single finger may be 
rated as amputation under diagnostic codes 5152 through 5156.  
However, the medical evidence does not show that the required 
manifestations are present.  The veteran's left ring finger 
has not been shown to be ankylosed-either favorably or 
unfavorably-by either surgery or disease.  Rather, reports 
of VA examination conducted in September 1995 and May 1999 
demonstrate that the veteran has full range of motion in both 
his left hand and in his left ring finger distal IPG joint.  
Moreover, the examiner specifically found no joint 
abnormality in the distal IPG joint in May 1999, and noted 
that the veteran could touch each of the fingers of his left 
hand to his thumb and place each finger in the median 
transverse fold of the left palm.  Furthermore, these reports 
show the veteran exhibited good grip and grasping ability.  
Finally, results of X-rays taken in conjunction with both 
examinations evidence no significant osseous or joint 
pathology and no bone or soft tissue abnormality.

Compensable evaluations are also available under Diagnostic 
Codes 5220, 5221, 5222, and 5223 for favorable ankylosis of 
multiple fingers.  However, the evidence shows the veteran is 
service connected only for residuals of a fracture of the 
single, left ring finger.  No other fingers have been 
service-connected.  Thus, the veteran's service-connected 
left ring finger disability may not be considered under these 
criteria.

After consideration of the evidence, the Board finds that the 
criteria for the assignment of an initial compensable 
evaluation under Diagnostic Codes 5299-5227, 5220, 5221, 
5222, or 5223, are not met.  Specifically, the medical 
evidence demonstrates that the veteran's left ring finger 
disability is essentially asymptomatic.

The veteran testified before the undersigned member of the 
Board that he now has cosmetic deformity.  In addition, the 
September 1995 and May 1999 reports note a linear mark or 
ridge of thickened nail along the axis of the fingernail.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that 
the Board must consider the veteran's scars separately.  
Thus, the Board will also analyze whether a compensable 
evaluation is warranted for this deformity.

The Schedule affords separate, compensable evaluations for 
scars at Diagnostic Codes 7803, 7804, and 7805.  Where a scar 
is poorly nourished, with repeated ulceration, a 10 percent 
evaluation is warranted under Diagnostic Code 7803.  
Diagnostic Code 7804 affords a 10 percent evaluation for a 
scar that is tender and painful on objective demonstration.  
Finally, where a scar limits the motion of the affected body 
part, it may be evaluated according to the degree of 
limitation under the diagnostic codes applicable to the 
specific body part.  However, the medical evidence does not 
show that any of the required manifestations are present.  
First, while the examiners do note the deformity, they do not 
indicate that it causes any disfigurement or disability.  
Rather, the September 1995 report specifically reflects that 
the mark on the fingernail is not disfiguring, nor does it 
cause functional deficit.  Similarly, in May 1999, the 
examiner specifically noted that there are no functional 
defects or joint abnormality.  And, while the June 1989 
report reflects observation of a split in the nail down to 
the nail bed of the left ring finger, the examiner then also 
attributed no functional disability to this deformity.  
Finally, the veteran has not complained, and the medical 
evidence simply does not show, that his left ring finger 
motion is limited by the deformity.  Rather, the September 
1995 and May 1999 reports establish that the veteran has full 
and normal range of motion in his left ring finger.

After consideration of the evidence, the Board finds that the 
criteria for the assignment of an separate compensable 
evaluation under Diagnostic Codes 7803, 7804, and 7805 are 
not met.  Specifically, the medical evidence simply does not 
attribute any disability or disfigurement to the observed 
nail deformity.

This does not, however, preclude the granting of a higher 
evaluation for the left ring finger disability than has been 
granted herein.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. As discussed above, higher and 
separate compensable evaluations are provided for greater 
disability under various diagnostic codes, but the required 
manifestations are not present.  Second, the Board finds no 
evidence of an exceptional disability picture in this case.  
The record does not show that the veteran has required 
frequent treatment or hospitalization for his left ring 
finger disability, or that the complaints of stiffness, 
numbness, or weakness absent objective findings of functional 
disability, joint abnormality, or disfigurement present an 
unusual or exceptional disability picture.  The veteran 
testified that the symptoms of his disability interfere with 
his ability to pick things up and to carry them.  He has 
further testified he is unemployed.  However, there is no 
evidence in the file-including statements from any employer 
showing that he has been declined or terminated from 
employment due to his left ring finger disability, or medical 
statements indicating that he has been limited as to the type 
of work he can perform.  Rather, the veteran testified that 
he left his jobs, volitionally, most recently to be with his 
mother after the death of his father and, prior to that, to 
effect a change in his career.  Hence, the evidence cannot 
show that the impairment resulting from the left ring finger 
disability, alone, markedly interferes with his employment.  
Thus, there is no evidence that the impairment resulting 
solely from the left ring finger disability warrants extra-
schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
the residuals of the fracture of the left ring finger, distal 
IPG joint, with osteoarthritis, is adequately compensated by 
the noncompensable rating discussed above.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
(1999) is not warranted.

In rating this service-connected disability, the Board has 
considered the disabling effects of pain, as indicated in the 
above discussions.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  No objective observations or findings were made of 
pain, pain upon movement, or palpation, limitation of 
movement, joint abnormality, functional defect, abnormal 
movement, guarding of movement, disfigurement, or other 
abnormality or changes in condition of the skin indicative of 
disuse in the left ring finger or left hand.  While the 
veteran complained of stiffness, numbness, and weakness in 
his left ring finger, these subjective complaints have been 
considered and compensated as provided in the criteria as 
discussed above.  His complaints do not, by themselves, 
support an assignment of a higher or separate, compensable 
evaluation other than that which is confirmed by this 
decision.  The presence of other factors listed in 38 C.F.R. 
§ 4.45 is either not contended or not shown.  The Board has 
also considered whether a "staged" rating is appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
record, however, does not support assigning different 
percentage disability ratings during the period in question.  


ORDER

An initial compensable evaluation for residuals of the 
fracture of the left ring finger, distal IPG joint, with 
osteoarthritis, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

